Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. Executive Appointments Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR SASKATOON, April 2 /CNW/ - Mr. Neil McMillan, President and Chief Executive Officer of Claude Resources Inc., is pleased to announce the following appointments effective April 1, 2008: Brian Skanderbeg is appointed Vice President Exploration. Brian Skanderbeg is a Professional Geologist with extensive experience in gold and base metal exploration and production in Canada, Namibia, Tanzania and South Africa. He holds a B.Sc. Honours Degree in Geology from the University of Manitoba and an M.Sc. Degree in Exploration Geology from Rhodes University, South Africa. Brian has worked as an exploration/production geologist with Phelps Dodge, Goldcorp, INCO and Helio Resources. He joined Claude Resources as Exploration Manager in April 2007, where his initial responsibilities for exploration at the Seabee Mine in Saskatchewan were subsequently expanded to all Claude Resources exploration including the Madsen Property at Red Lake, Ontario. Dwight Percy is appointed Vice President Corporate Development. Dwight Percy joined Claude Resources in November 2007 as Corporate Development and Communications Manager after operating his own communications firm for the past twelve years. He has extensive experience in strategic plan development, investor relations, media relations and communication strategies.
